Citation Nr: 0713728	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  06-03 426	)	DATE
	)
	)


THE ISSUE

Whether a July 18, 1996 decision of the Board of Veterans' 
Appeals (Board) that denied entitlement to service connection 
for a low back disorder should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).

(The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a low back injury will be decided in a 
separate decision.)


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1952 to July 
1956.

This matter is before the Board as an original action on the 
motion of the veteran in which he alleges CUE in a July 18, 
1996 Board decision that denied entitlement to service 
connection for residuals of a low back injury.


FINDINGS OF FACT

1.  On July 18, 1996, the Board denied the veteran's claim 
for entitlement to service connection for residuals of a low 
back injury in service.  

2.  On November 12, 1997, the Court of Appeals for Veterans 
Claims affirmed the Board's decision.


CONCLUSION OF LAW

The July 1996 Board decision is not subject to revision or 
reversal on the basis of CUE.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. § 20.1400(b)(1) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

While the moving party has not been provided a notice letter 
with regard to this issue, the United States Court of Appeals 
for Veterans Claims (Court) has directed that the Veterans 
Claims Assistance Act of 2000 (VCAA) does not apply to claims 
of CUE.  See Livesay v. Principi, 15 Vet. App. 165 (2001).  


CUE

A final Board decision may be revised or reversed on the 
grounds of clear and unmistakable error (CUE) by the Board on 
its own motion, or upon request of a moving party at any time 
after the decision is made.  38 U.S.C.A. §§ 5109A(a), 
7111(a), (c) (West 2002).  However, a Board decision on an 
issue which was appealed to a court of competent jurisdiction 
may not be reviewed on the basis of CUE if the court made a 
decision on the issue.  38 C.F.R. § 20.1400(b) (2006).  The 
Court of Appeals for the Federal Circuit has explained that 
"if a superior court, such as the Court of Appeals for 
Veterans Claims, affirms the determination of the Board on a 
particular issue, that Board decision is replaced by the 
Court of Appeals for Veterans Claims decision on that issue.  
Thus, there is no longer any decision by the Board that can 
be subject to revision."  Disabled American Veterans v. 
Gober, 234 F.3d 682, 693 (Fed. Cir. 2000).

On July 18, 1996, the Board denied the veteran's claim for 
entitlement to service connection for residuals of a low back 
injury in service.  The veteran appealed the Board's decision 
to the Court of Appeals for Veteran's Claims.  On November 
12, 1997, the Court affirmed the Board's decision.  Because 
the 1996 Board decision has been appealed to, and decided by, 
a court of competent jurisdiction, the veteran's motion for 
revision or reversal is dismissed.


ORDER

The veteran's motion to revise or reverse the July 18, 1996 
Board decision that denied his claim of entitlement to 
service connection for a low back disorder is dismissed.


                       
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



